DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from a plurality of applications, but the earliest support for the elected embodiment is in application 10/777411 filed 02/12/2004.

Status of Claims
	Claims 158-168 are pending.
	Claims 159, 161-164, 167, and 168 have been withdrawn from consideration.
	Claims 1-157 have been cancelled.
Election/Restrictions
Applicant’s election without traverse of Species 14 (Figure 9) in the reply filed on 11/18/2020 is acknowledged.  It is noted the applicant’s response stated without prejudice and not without traverse.  It is assumed the applicant meant to say without prejudice.
	Upon further review claims 161, 162, 167, and 168 have been withdrawn from consideration as being directed at non-elected species.  Claims 161 and 167 require the upper body to rest upon a portion of the cage.  There is no such structure within the elected embodiment.  The upper body fits wholly within the hold of the cage and does 
Claims 162 and 168 requires the cage to have superior and inferior structure which maintain the expandable element within the cage.  There is no such structure within the elected embodiment.  The cage does not contact the expandable element at all.  The specification discloses this structure with respect to non-elected embodiments shown in Figures 6A and B.
Information Disclosure Statement
Applicant should note that the large number of references (over 50 pages) in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).    It appears that not all of the cited references are relevant to the patentability of the claims.  For example cited reference US 7,291,159 is directed at a blood draw for a finger.  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Additionally the information disclosure statement has numerous citations stricken through. The applicant has cited every document from numerous US applications, but has not provided copies of each of these documents. 
Additionally the applicant has cited whole US applications instead of individual documents and references from prosecution of these applications.  This is the 
Finally, it is unclear how interview summaries and restriction requirements could be considered relevant to the patentability of the claims.

Specification
The disclosure is objected to because of the following informalities: missing/outdated priority information.  Since the filing of this application at least one of the parent applications have been issued patent numbers.  The priority information within the first line of the specification must be amended to disclose these patent numbers.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 158, 160, and 165 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The independent claims require the movement of the bodies “oblique” to the insert.  The actual intermediate moving configurations are not shown, but based on a review of elected Figure 9F it is clear that the bodies 212 move up and down perpendicular not oblique to the surfaces and movement of the insert 188.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

158, 160, 165, and 166 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Biedermann et al (Biedermann) US 6,176,882 B1.
	Biedermann discloses the same invention being a intervertebral implant comprising a lower body 61 having a superior surface 64’ and an inferior vertebral engaging surface 65’, a upper body 60 having a superior vertebral engaging surface 65’ and an inferior surface 64, an insert 45/46, an expansion member 25 that engages the insert causing the bodies to increase the distance between them.
	In regards to claim 166 Biedermann discloses a cage 1/2/3/4 comprising superior and inferior openings 5 which the upper and lower bodies expand above and below.
In regards to claim 165, Biedermann discloses the same invention being a intervertebral implant comprising a second lower body 61 having a first superior surface 64’ and a second inferior vertebral engaging surface 65’, a first upper body 60 having a first superior vertebral engaging surface 65’ and a second inferior surface 64, an expansion member 45/46 comprising a plurality of flat surfaces and an angled insertion end portion that moves linearly to engage the bodies to increase the distance between them.
In regards to claim 166, Biedermann discloses the same invention being a intervertebral implant comprising a second lower member 61 having a first superior surface 64’ and a second inferior vertebral engaging surface 65’, a first upper member 60 having a first superior vertebral engaging surface 65’ and a second inferior surface 64, a cage 1/2/3/4 comprising superior and inferior openings 5 which the upper and lower bodies expand above and below an expansion member 45/46 that moves linearly to engage the bodies to increase the distance between them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/Primary Examiner, Art Unit 3774